DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board.  
No claim amendment or new evidence has been submitted; applicant’s remarks filed on June 7, 2022 have been entered and fully considered. 

	Pursuant to the 37 C.F.R. § 41.50(b), the following rejections are believed to be consistent with the new grounds of rejection designated by the Board as indicated in the Board Decision mailed on January 24, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US 20090311340 A1, published December 17, 2009)(“Franks” hereunder) in view of Simpkins (US 20120087956 A1, published on April 12, 2012), and Irani et al. (“Noble gas (argon and xenon)-saturated cold storage solutions reduce ischemia-reperfusion injury in a rat model of renal transplantation”, Nephron Extra, 2011: 1:272-282) (“Irani” hereunder) and Ryang et al. (“Neuroprotective effects of argon in an in vivo model of transient middle cerebral artery occlusion in rats”, Critical Care Med. pp 1448-1453) (“Ryang” hereunder).
Franks teaches a method of preventing and/or alleviating anesthetic-induced neurological deficits in a neonatal subject, comprising co-administering xenon and volatile anesthetic agents such as isoflurane, sevoflurane and desflurane to the subject.  See [0039].  A formulation comprising xenon and sevoflurane with the balance comprising oxygen or nitrogen is disclosed in paragraphs [0147-0149]; delivering sevoflurane in a vaporizer is disclosed.  See [0221].  The reference also teaches administering xenon by inhalation.  See [0079].  Regarding administration of non-anesthetic gas, Franks teaches and suggests mixing the xenon with another inert gas, such as argon or krypton.  See [0082].  See instant claims 1-3.    
Simpkins discloses a method of treating seizure, neuronal injuries, and/or brain ischemia in a subject comprising a pharmaceutical composition comprising xenon or argon and a volatile anesthetic such as sevoflurane.  See [0124, 125].  The patient or subject group is not limited to neonatal or infants and thus includes adults. There is no limitation or specified condition as to the pressure during the administration, thus it is viewed that the prior art method is performed at a normobaric condition.   The reference further teaches that xenon is used in cardiac disease, as its utility in treating heart failure is well known.  See [0131].  Citing Loetscher et al., Simpkins teaches that argon is shown neuroprotective properties in in vitro models of cerebral ischemia and traumatic brain injury.  
Irani teaches that Argon- or Xenon-saturated cold-storage solution preserves renal architecture and function following transplantation by reducing ischemia-reperfusion injury.   
Ryang reports that argon has neuroprotective effects in an in-vivo experimental rat model of acute focal cerebral ischemia.  The reference states, "[a]nimals breathing spontaneously 50 vol % argon 1 hour after induction of transient middle cerebral artery occlusion for 1 hour by face mask showed significantly reduced infarct volumes and composite adverse outcomes.”  The reference also suggests that argon may be used in place of xenon as the former is abundant, inexpensive and widely applicable.  

Regarding claim 1, the presently claimed method comprises co-administering to the subject a non-aesthetic protective gas by inhalation in an amount effective to provide torso organ protection and a liquid anesthetic agent in an amount effective to provide anesthesia, at normobaric conditions.  The scope of the invention includes administering agents other than those recited in the claims.  See Board Decision on Appeal mailed on January 24, 2022, p. 7, last paragraph -p. 8.  

It would have been obvious to one of ordinary skill in the art before the time of filing date of the present application to modify the teachings of Franks and administer argon to adult patients as motivated by Simpkin and Irani, to subjects in need of anesthesia and torso organ protection.  It would have been also obvious to combine xenon and argon as 1) Simpkin and Irani teach in vitro and in vivo study showing neuroprotective effects of argon and 2) Irani also teaches that either argon or xenon reduces ischemia-reperfusion injury in renal transplantation in rat models.  
One of ordinary skill in the art would have had a reasonable expectation of successfully providing anesthesia and organ-protection to the subject by combining the teachings of the references because 1) Franks teaches and suggests that argon can be used in the co-administration with sevoflurane, 2) Simpkin teaches of intravenous administration of argon-infused pharmaceutical composition combined with sevoflurane to general subject/patient population and 3) Ryang teaches the efficacy of argon in neuroprotection in vivo. 
Furthermore, [i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06, I. In this case, since prior art establishes that both xenon and argon reduces ischemia-reperfusion injury in vivo and known to be useful as neuroprotective agent suitable for co-administration with sevoflurane, combining xenon and argon to a make a neuroprotective agent for the same purpose would have been prima facie obvious. See instant claim 1-3, 10-12, 16 -19 and 22. 

Alternatively, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Franks and administer argon to adult patients as motivated by Simpkin and Irani, to subjects in need of anesthesia and torso organ protection.  It would have been also obvious to substitute xenon with argon as 1) Simpkin and Irani teach in vitro and in vivo study showing neuroprotective effects of argon and 2) Irani also teaches that either argon or xenon reduces ischemia-reperfusion injury in renal transplantation in rat models.  
One of ordinary skill in the art would have had a reasonable expectation of successfully provide a method of providing anesthesia and organ-protection to the subject by combining the teachings of the references because 1) Franks teaches and suggests that argon can be used in the co-administration with sevoflurane, 2) Simpkin teaches of intravenous administration of argon-infused pharmaceutical composition combined with sevoflurane to general subject/patient population and 3) Ryang teaches efficacy of argon in neuroprotection in vivo and specifically suggests that argon can be used in place of xenon.  See instant claim 1-3, 10-12, 16 -19 and 22.

Regarding claim 4, Ryang teaches and suggests using argon at 50 vol %.  For the treatment of torso-organs, discovery of the optimal concentration of argon by routine experimentations would have taken ordinary skill in the art.  

Regarding claim 20, combining the teachings of the references and substituting xenon with argon as discussed above would meet the present limitation of “administration in the absence of xenon”.

Regarding claim 21, the Frank method does not require nitrous oxide. Combining the teachings of the references as discussed above would meet the limitation “in the absence of nitrous oxide”. 

Regarding claim 23, combining the teachings of the references and substituting xenon with argon as discussed above would meet the present limitation of using argon as the non-anesthetic protective gas. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Franks, Simpkins, Irani and Ryang as applied to claims 1-4, 10-12 and 16-23 as above, and further in view of Schmidt (US 20100031961, published on February 11, 2010, cited in IDS) (“Schmidt“ hereunder).
While Franks teaches administering sevoflurane using a vaporizer and xenon by inhalation, the reference fails to specifically teach the ventilator as described in the present claims. 
Schmidt teaches an apparatus to the use of selective gas separation membranes for the retention of noble gases in the exhaled air or ventilated patients.  The reference teaches that the apparatus enables the application of the protective gases with “low loss and as simple as possible".  See abstract.  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Franks, Simpkins and Ryang and use the ventilator as described in Schmidt to administer the vaporized anesthetic agent and noble gas (and the mixture of noble gases).  The skilled artisan would have been motivated to do with a reasonable expectation of success as the latter teaches a ventilator which recycles the noble gas or a mixture of noble gas in a simple and less expensive way. 
Response to Arguments
Applicant's arguments filed on June 7, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant appears to point out that only Irani teaches the use of argon for torso organ protection.  
Regarding the Faure article, it appears that applicant does not want the disclosure with respect to advantageous of using argon to be considered due to the post-filing publication date. See “Effectiveness of pure argon for renal transplant preservation in a preclinical pig model of heterotropic autotransplanatation”, J of Transl Med, 2016, 14:40. And yet applicant argues that the findings of the same article rebuts Irani. Examiner asserts that Faure does not serve as evidence of nonobviousness in this case as the 2016 article could not be used to determine what one of ordinary skill in the art or applicant knew before the filing date of the present application. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617